Case 2:21-cv-00009-SPC-NPM Document 37 Filed 04/03/21 Page 1 of 3 PageID 1242




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

TAMMY KENNY,

             Plaintiff,

v.                                               Case No: 2:21-cv-9-SPC-NPM

DEUTSCHE BANK NATIONAL
TRUST COMPANY,

              Defendant.
                                          /

                                        ORDER1

       Before the Court is Plaintiff Tammy Kenny’s Amended Motion to

consolidate (Doc. 33) and Defendant Deutsche Bank National Trust Company’s

response in opposition (Doc. 36). Kenny asks the Court to consolidate twenty-

five similar cases with this one for the purpose of appealing an Order denying

remand and quashing service. Deutsche Bank opposes on many grounds.

       To start, Kenny points to nothing suggesting a district court can decide

to consolidate cases only for an interlocutory appeal. Whether to consolidate

cases on appeal is a matter handled by the appellate court. And when cases

are consolidated by a district court for all purposes, each case still maintains



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:21-cv-00009-SPC-NPM Document 37 Filed 04/03/21 Page 2 of 3 PageID 1243




its separate identity—ending in a separate judgment and notice of appeal.

Hall v. Hall, 138 S. Ct. 1118, 1131 (2018). So, the Court denies the request to

consolidate.

      Even if the Court could consolidate, it cannot do so with all these cases

for a separate reason. This Court may consolidate certain cases before it. Fed.

R. Civ. P. 42(a); Local Rule 1.07(b). But Kenny does not seek to only consolidate

the cases assigned to the Court. Kenny wants to consolidate a list of cases

assigned to other judges, including many from other Divisions and Districts.

Yet the Court does not have the power to simply pluck cases away from other

federal judges around Florida. As Deutsche Bank notes, there is theoretically

a process by which Kenny could try consolidating a bunch of cases across the

State. But it is much more involved than this empty-handed request to a single

judge. So the Motion is denied.

      Relatedly, Kenny filed a Notice of Appeal (Doc. 35) yesterday. There are

several issues with this. Without authorization, Kenny is trying to appeal a

nonfinal interlocutory order (i.e., she’s trying to appeal an order that is

currently unappealable). Caterpillar Inc. v. Lewis, 519 U.S. 61, 74 (1996) (“An

order denying a motion to remand, standing alone, is obviously not final and

immediately appealable as of right.” (cleaned up)); Stelly v. Employers Nat’l

Ins., 431 F.2d 1251, 1254 (5th Cir. 1970) (explaining an order quashing service

is a nonfinal, interlocutory order if it not effectively dispositive). What’s more,




                                        2
Case 2:21-cv-00009-SPC-NPM Document 37 Filed 04/03/21 Page 3 of 3 PageID 1244




Kenny misfiled the Notice in CM/ECF as a mere case notice. Until a notice of

appeal is properly filed, the Eleventh Circuit will have no inkling of an

attempted appeal and CM/ECF will not trigger its necessary functions to

process an appeal. Finally, Kenny failed to pay the filing fee. Leaving aside

the substantive issue—certain dismissal of the appeal—the Court strikes the

Notice because it was misfiled. If Kenny would like to try appealing at this

time, she must make any necessary filings.

      Accordingly, it is now

      ORDERED:

      (1) Plaintiff’s Amended Motion to Consolidated [sic] Related Cases for

          Purpose of Appeal (Doc. 33) is DENIED.

      (2) The Court STRIKES Plaintiff’s Notice of Appeal (Doc. 35).         If

          Plaintiff intends to pursue an appeal, she must make the appropriate

          filings.

      DONE and ORDERED in Fort Myers, Florida on April 2, 2021.




Copies: All Parties of Record




                                      3
